Title: To George Washington from Timothy Pickering, 7 November 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Sir
                      7 November 1782
                  
                  Capt. Walker has shewn me a letter of this date from Genl Gates to your Excellency, representing that quarters are not yet provided for him.  It is very true, yet I have spared no pains to provide for him.  This day one of my assistants rode twenty miles from house to house, to find quarters for the director of the Hospital that he might quit Ellisons, but return’d without success.  All former applications were alike fruitless in regard to quarters for Genl Gates, except at Mr Justice Nicolls.  But your Excellency preferred Ellison’s; and understanding from Genl Gates that Dr Cochran was willing to relinquish that house, I applied to Esqr Nicoll for a Billet.  Just at that moment my assistant informed me Dr Cochran came up and told Mr Nicoll he should not quit Ellisons untill other quarters were provided for him at the same time expressing a desire to take quarters at Mr Nicoll’s; but this the latter utterly refuses to grant; nor would he give a billet to Genl Gates for Ellison’s seeing Dr Cochran would not quit the house but on the condition before mentioned.
                  I understand by my assistant that Dr Cochran would go to Depeysters if your Excellency would give permission.  I see no other alternative but for Genl Gates to take quarters at Esqr Nicolls, or for Dr Cochran to cross the river to Depeyster’s.  I shall wait your Excellency’s orders.  Being with great respect, Sir yrs most Obt Ser.
                  
                     Tim. Pickering
                     Q.M.G.
                     
                  
               